Order entered October 17, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00218-CR

                            ADAM GABRIEL QUIROS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1521740-S

                                            ORDER
       Before the Court is appellant’s October 16, 2017 second motion to extend time to file a

brief. We GRANT the motion. Appellant’s brief shall be filed by November 15, 2017. We

caution appellant that further requests for extension of time will be disfavored.




                                                       /s/   LANA MYERS
                                                             JUSTICE